DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 7-12 in the reply filed on 7/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
New claims 13-14 are included with elected Group II.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Only the abstracts of Foreign Patent Documents with the following Cite Nos were considered: 3; 5; 6; 8 and 10.
Foreign Patent Document Cite No 7 has been lined through because the document has not been translated to English.
Other Prior Art Cite No 11 has been lined through because the document has not been translated to English.



Drawings
The drawings were received on 4/28/2019.  These drawings are accepted.
The clear copies of the original drawing files submitted may be accessed via PAIR using the Supplemental Content tab.

Claim Interpretation
Claim 7 is drawn to methods “for providing information to predict prognosis of stage II and III gastric cancer”. However, the active method steps do not explicitly require a step of “providing” any information. MPEP 2111.02 states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Accordingly, the claim language of “for providing information to predict prognosis of stage II and III gastric cancer" merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims. The claims are given the broadest reasonable interpretation as requiring the following steps that are discussed 
	The first step is measuring mRNA expression levels of a prognosis or chemotherapy responsiveness-related marker gene group (hereafter marker gene group) comprising WARS, GZMB, CDX1 and SFRP4 and a reference gene group comprising ACTB, ATP5E, GPX1, UBB and HPRT1 within a biological sample of a stage II and III gastric cancer. The step is interpreted in view of para. 45 of the instant specification which describes measurement of an mRNA expression level as a measurement of an mRNA level by a process of confirming mRNA expression of genes in a biological sample to predict probability of prognosis or chemotherapy response of advanced gastric cancer. The step is interpreted as requiring an assay or technique that detects and quantifies the amount of the mRNA for the recited genes in a biological sample.
	The second step is to calculate the delta-Cq values of the marker gene group using Equation 1, which is:
	delta-Cq = (an average Cq value of reference genes comprising ACTB, ATP5E, GPX1, UBB and HPRT1) – (Cq value of the gene of the marker gene group).

Cq is interpreted in view of para. 62 as being a “cycle quantitation” value. Because the calculating step requires Cq values, the step of measuring mRNA expression levels is limited to techniques that provide a Cq value, i.e. PCR-based assays, such as the nProfiler I Stomach Cancer Assay kit (para. 125-126).
	The third step is to use final threshold values of predetermined reference prognosis or chemotherapy responsiveness-related marker genes in classifying a “group” as a good prognostic group or “Prognostic Cluster I” when delta-Cq values of 
	The fourth step is to use final threshold values of predetermined reference prognosis or chemotherapy responsiveness-related marker genes in classifying a “group” as an intermediate prognostic group or “Prognostic Cluster II” when at least one delta-Cq of GZMB and WARS of the biological sample is lower than the final threshold values of predetermined reference GZMB and WARS and the delta-Cq value of SFRP4 is lower than the final than the final threshold value of predetermined reference SFRP4, which the claim specifies is -3.63.
	The fifth step is to use final threshold values of predetermined reference prognosis or chemotherapy responsiveness-related marker genes in classifying a “group” as a bad prognostic group or “Prognostic Cluster III” when at least one delta-Cq of GZMB and WARS of the biological sample is lower than the final threshold values of predetermined reference GZMB and WARS and the delta-Cq value of SFRP4 in the biological sample is higher than the final threshold value of predetermined reference SFRP4.
	The claim specifies how the final threshold values is calculated using a series of steps.
	Prognostic Clusters I, II and III are grouped based on overall 5-year survival rates (para. 111) and disease-free survival rates (para. 113). See also, para. 122.



	Claim 9 depends from claim 7 and further limits how the measurement of mRNA expression levels is carried out.

	Claim 10 is drawn to methods “for providing information for predicting chemotherapy responsiveness of stage II and III gastric cancer”. However, the active method steps do not explicitly require a step of “providing” any information. MPEP 2111.02 states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Accordingly, the claim language of “for providing information for predicting chemotherapy responsiveness of stage II and III gastric cancer" merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims. The claims are given the broadest reasonable interpretation as requiring the following steps that are discussed below. The claimed steps are interpreted as being sufficient for caring out the intended purpose as laid out in the preamble of the claim.
	The first step is measuring mRNA expression levels of a prognosis or chemotherapy responsiveness-related marker gene group (hereafter marker gene group) comprising WARS, GZMB, CDX1 and SFRP4 and a reference gene group comprising ACTB, ATP5E, GPX1, UBB and HPRT1 within a biological sample of a stage II and III gastric cancer. The step is interpreted in view of para. 45 of the instant 
	The second step is to calculate the delta-Cq values of the marker gene group using Equation 1, which is:
delta-Cq  =  (an average Cq value of reference genes comprising ACTB, ATP5E, GPX1, UBB and HPRT1)  –  (Cq value of the gene of the marker gene group).

Cq is interpreted in view of para. 62 as being a “cycle quantitation” value. Because the calculating step requires Cq values, the step of measuring mRNA expression levels is limited to techniques that provide a Cq value, i.e. PCR-based assays, such as the nProfiler I Stomach Cancer Assay kit (para. 125-126).
	The third step is to use final threshold values of predetermined reference prognosis or chemotherapy responsiveness-related marker genes in classifying a “group” as a non-chemotherapy-responder group or “Predictive Cluster R” when delta-Cq values of GZMB and WARS in the biological sample are higher than the final threshold values of predetermined reference GZMB and WARS, which the claim specifies are -5.18 and -2.14, respectively.
	The fourth step is to use final threshold values of predetermined reference prognosis or chemotherapy responsiveness-related marker genes in classifying a “group” as a non-chemotherapy-responder group or “Predictive Cluster R” when at least 
	The fifth step is to use final threshold values of predetermined reference prognosis or chemotherapy responsiveness-related marker genes in classifying a “group” as a chemotherapy-responder group or “Predictive Cluster S” when at least one delta-Cq of GZMB and WARS of the biological sample is lower than the final threshold values of predetermined reference GZMB and WARS and the delta-Cq value of CDX1 in the biological sample is higher than the final threshold value of predetermined reference CDX1.
	The claim specifies how the final threshold values is calculated using a series of steps.
	Predictive Cluster R and S are grouped based on XELOX adjuvant chemotherapy responsiveness (para. 122,134, 135 and 137).

	Claim 11 depends from claim 10 and further limits the type of biological sample required by the claim.

	Claim 12 depends from claim 10 and further limits how the measurement of mRNA expression levels is carried out.

	Claims 13 and 14 depend from claims 7 and 10, respectively, and further limit how the measurement of mRNA expression levels is carried out by requiring the use of the primer set or probe set corresponding to the recited SEQ ID NOs. The primers 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	The claim(s) recite(s) the following steps:
	calculating the delta-Cq values of the marker gene group using Equation 1 (claims 7 and 10), which is a mathematical equation defined in the claims;

	using final threshold values of predetermined reference prognosis or chemotherapy responsiveness-related marker genes in classifying a “group” as a good prognostic group or “Prognostic Cluster I” when delta-Cq values of GZMB and WARS in the biological sample are higher than the final threshold values of predetermined reference GZMB and WARS, which the claim specifies are -5.18 and -2.14, respectively (claim 7);

	using final threshold values of predetermined reference prognosis or chemotherapy responsiveness-related marker genes in classifying a “group” as a in intermediate prognostic group or “Prognostic Cluster II” when at least one delta-Cq of GZMB and WARS of the biological sample is lower than the final threshold values of predetermined reference GZMB and WARS and the delta-Cq value of SFRP4 is lower than the final than the final threshold value of predetermined reference SFRP4, which the claim specifies is -3.63 (claim 7);

	using final threshold values of predetermined reference prognosis or chemotherapy responsiveness-related marker genes in classifying a “group” as a bad prognostic group or “Prognostic Cluster III” when at least one delta-Cq of GZMB and WARS of the biological sample is lower than the final threshold values of predetermined reference GZMB and WARS and the delta-Cq value of SFRP4 in the biological sample is higher than the final threshold value of predetermined reference SFRP4 (claim 7);

	using final threshold values of predetermined reference prognosis or chemotherapy responsiveness-related marker genes in classifying a “group” as a non-chemotherapy-responder group or “Predictive Cluster R” when delta-Cq values of GZMB and WARS in the biological sample are higher than the final threshold values of predetermined reference GZMB and WARS, which the claim specifies are -5.18 and -2.14, respectively (claim 10);



	using final threshold values of predetermined reference prognosis or chemotherapy responsiveness-related marker genes in classifying a “group” as a chemotherapy-responder group or “Predictive Cluster S” when at least one delta-Cq of GZMB and WARS of the biological sample is lower than the final threshold values of predetermined reference GZMB and WARS and the delta-Cq value of CDX1 in the biological sample is higher than the final threshold value of predetermined reference CDX1 (claim 10).

The above steps are abstract ideas because they are directed to mathematical concepts of calculating values using a simple equation and/or making mathematical comparisons of two values. The steps are also abstract ideas in that they may be carried out in a purely mental manner as the amount of data includes the analysis of mRNA expression levels for 4 marker genes and 5 reference genes and comparing two values. The above steps also include natural phenomena that are natural occurring relationships between mRNA expression levels and groups of stage II and III gastric cancers with disparate outcomes.
The judicial exceptions are not integrated into a practical application because the claims do not involve improvements to the functioning of a computer or to any other technology or technical field, applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applying the judicial exception with, or by use of, a particular machine, or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim requires measuring mRNA expression levels from a biological sample obtained from a tumor of “stage II and III” gastric cancer. It is unclear what type of tumor is both a stage II and a stage III within the context of gastric cancer. Stage II and Stage III are art recognized terms that describe two different types of gastric cancer, i.e. a tumor is either stage but not both.
Regarding claim 7, in line 9, the claim recites “the final threshold values”. The recitation lacks proper antecedent basis as the claim fails to previously set forth any “final threshold values”. 
Regarding claim 7, in line 11, the claim recites “classifying a group”. It is unclear what is being classified as a group. Is it the biological sample? The tumor of stage II and III gastric cancer? It is unclear what constitutes “a group” to be classified? Furthermore, it is unclear how a single biological sample, as encompassed by the claim, may be grouped. It is unclear if the claim implicitly requires a plurality of biological samples that have their mRNA expression levels measured.
Regarding claim 7, the claim recites three classifying steps that are not listed as being alternatives to one another. It is unclear how “a group” or a biological sample obtained from a tumor of stage II and III gastric cancer can be classified as being within three different groups.
	Regarding claim 7, the claim describes how “the final threshold value is calculated”. It is unclear if the description sets forth a series of steps that are required to be performed or if the description simply sets forth the source of the final threshold value. If the description sets forth a series of steps that are required to be performed, it is unclear which final threshold values are to be used because the claim also sets forth specific final threshold values for WARS, GZMB, CDX1 and SFRP4.
	Claims 8-9 and 13 depend from claim 7 and are rejected for the same reason.
	Regarding claim 8, the claim sets for a Markush group of biological samples. The biological sample is to be “selected from the group consisting of fresh tumor tissue…a tube washing solution, or a pleural fluid”. The claim uses improper Markush group language and it is unclear what the full scope of the group is. It is suggested the claim be amended to recite “selected from the group consisting of fresh tumor tissue…a tube washing solution, and a pleural fluid”.
Regarding claim 9, the claim depends from claim 7 which requires the use of Cq values. RNase protection analysis, Northern blotting or a DNA chips are art recognized assays that do not involve or result in a Cq value. Thus, the use of a Cq value in methods that measure mRNA expression using RNase protection analysis, Northern blotting or a DNA chips lacks proper antecedent basis as these assays do not result in a Cq value.
Regarding claim 10, recites substantially the same language as claim 7 discussed above and is rejected for the same reasoning.
	Claims 11-12 and 14 depend from claim 10 and are rejected for the same reason.
	Regarding claim 11, the claim sets for a Markush group of biological samples. The biological sample is to be “selected from the group consisting of fresh tumor tissue…a tube washing solution, or a pleural fluid”. The claim uses improper Markush group language and it is unclear what the full scope of the members of the group is. It is suggested the claim be amended to recite “selected from the group consisting of fresh tumor tissue…a tube washing solution, and a pleural fluid”.
	Regarding claim 12, the claim depends from claim 7 which requires the use of Cq values. RNase protection analysis, Northern blotting or a DNA chips are art recognized assays that do not involve or result in a Cq value. Thus, the use of a Cq value in methods that measure mRNA expression using RNase protection analysis, Northern blotting or a DNA chips lacks proper antecedent basis as these assays do not result in a Cq value.

Conclusion
	No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634